~OFFICEOF THE ATTORNEY GENERAL OF TEXAS
                    AUSTIN




Eon. Peyton Burke
County Auditor
I%3118county
~arlln, Texas
Dear Sit:
Ron.   Peyton     Uudcs,   ?UKS   2



       County Auditor,     legally approve for pyncnt
       to LewlsSatten      Co. a mm that exceed8the
       zmxlmm amount net out ln our *Xotlce to
       Elddere*?     If thla la answered in the nqe-
       tlve, oan the Qxanl8sloner8*Court legally
       leave off scme of the extra equipment called
       r0r in the q7eoiflcatlons     in ardor to 5fike
       $F$;:     oost to Falls County not exoeed
               "
       '* ,
                The not100 you enolased     read3 aa follow8:


       YBaled proposale will be raoelvod until
       10 o*albok a. III. June W, 1939, by Peyton
       Burke, CXwnty Auditar,   ror rurnichlw,   ?a116
       County nlth one maintainer.      Xotioe ia given
       that the totlo ooost to RI118 county ohall
       not exceed ?&,WC f.o.b.     I&t,   Texas.
       Vennr:      Cash on delivery.
       wSpeclfloathna  nay be had at tho otfice          of
       the County Auditor.
       %wal       rlghte   reserved.
                                       Teyton Burke
                                        COumY huurnR
                                        Palls RSInty"

                The above notice was apparently intondnd to
;r;ami:hln        the teme ot Artlole  1659, 1:. C. S. 1925, as

              *Rids for material - Sw:pllee 0r every
       kind, road and brldr?;e mterlal,   or any other
       caterlal,  for the we of aafd ccunty, or any
       or lta orfbmro,    departzwmte, or institutions
       must be purchased on competitlva    hidn, the
       oontraot to be awarded to tte party V&C, in
       the dudpent of the oolmtllssicners court, hae




                                                                  c
Hon. Feyton      Eurke, Page S


      subalttod    tho   lauest and boot bid.       The
      oounty auditor shall advertise          for a period
      of two weeks In at letrstone df.ilynewspqmr,
      pubLIshed end olraulnted        ln thr munty; ror
      such aup:.llod and mterial        occord!.nl; to spe-
      alrlaatlons    , giving in dotall \;!:ot 1s nc~ded.
      Suoh advcrtlsmunts        ahoIl r:tete w!mro the
      8peolrlcntlons      are to be round, ::nd oi~511
      give tho tint?end place for rccolvlnc,          EtlOh
      bido.    Al.1 suoh oonpotltlvo      hldo shall bo
      kopt on rile by the county nutiltor as a ?art
      of the records of his office, and shall bo
      aubjeot to lmpeotlon        by any one daolrlni:
      to see thasl.     Copies of all bids rooelvod
      shall be fmnlahed by the county nuditor to
      the county judge and to the commissioners
      oourtl and when the bids received are not
      aatlstaotory     to the said jud,c,o   or cruntg
      oosmlssloners,      the auditor shall rejeot
      sold bids and re-advortloe        for new bids.
      In oases of emergency, purohasos not in ex-
      oem of one hundred and fifty dcl!ars may be
      made upon requisition       to be approved by the
      oommlsaIouers ocurt, without cdvortlsln~
      for oonpetltlve      bldg.”
            In Artlole 1661, R. C. L         1925, re find the
fallwing    oomand        to the oounty auditor:
            Ve    shall   not audit or approve any suoh
      olain unless     It has been oontrnoted as pm-
      vldecl. by. law. . . . ”
           Fran the above and foregolcgg statutes appears
a clear lagIslatlve  intent to declare the public policy
OS this state to require oorpetltlve    bids when purohasea
are made suoh as me here consldor.     Cno of the qbjeots
or the otatutes lo to socure fair conEetltlon    upon equal
term to all bidders; to secure the best values for the
county ot the least expense snd to errord an equal advau-
tage to all dosiring to do business with t~.e ccunty by
l3on.Peyton Burlie,Pago 4


affording   an opportunity  for an eruat acmporlson of
bide.    See the oa.066 of Wyatt ITotal F E%ller York8 VS.
F8MiII    County (Tex. Cir. App.) nl SW 2nd 707; Y.bSter
vs. Betote (6up. Ct. Fla.) 1SO So. 721; Poyner           vs.
Whlddon, (Sup, Ct. JUT.) 174 SO. 507.
             The advertisemnti      or "Xotlco to ?ladoroW,
quoted above, was an integral        and essential      p\rt or the
proosas required by the plain tarns of Art1010 1650,
          Clearly,   the oourt would not be authorized to
E%se        the avlln$alner without seeking cozqxA.ltlvs         bids,
aooordlng to apoolSio?itlons      on ills with the auditor.
In seekIng the oo~petltlvebids the court followed the
method presarlbed by the statutes ant? adVeZ318Od in the
n0Wspaprr      Any who dealred to do so Cod the ley,nl. riqht
to submit a bid.      In the 8~0 notice sollcltinE;         bids
was the unqualified      and unoondltlmnal      a~sertloz~ that the
total oost to Falla County nhould not exceed "04,OOO.OO,
t.o.b.   Lott, Texas.     Tie subnit. thet w?>llothe comlsslon-
ers* co-      was clearly   not roqulred by statute to placa
the llnltatlon     aa to prloe at any flguro,        havfw'done     80
aud tho advertlsenent      being publlshod in cm~llanoe with
the order of the court giving notice to tho world and to
all who nlfit desire to enter e bid for thn 8p0olfled
maintainer that the total cost to 'all6 County should not
exoeed a stated amount, to permit tho,county to enter into
the oontra0t Eentlonod and to violate           the very terms af
the notice would 6freotlvely        88IT8 as a throttle       to tk+8
conpotltlon    which 1s the c?M+@&    .  objeot   of   the statute.
           ?70 therefore   respeotiullg    tinnier pour flret
question in the nagatlve,      and you are advised that lt 1s
our oplnlon the al&n subnittod         to you wn8 not contraoted
as provided by law ln oontenplation        of Article  1661, supra,
and should therefore     be rejaoted.
           Your seoond question la amwerad in tho rollan-
1%~:quotation rrca; the case of '.'onter vs. ?Aloto,   supra,
where the prinalpae of law applicnble    is sucoinotly   stated:
              "It has been generally reco&zed    and            4
         held by the oourts that it Is the duty of
         pub110 orrlcers  ohm&ad with the rcsponslblllty
Hon.   Poyton   Burke,   l%ge   5



       of letting ooatraota undor the statute              to
       adopt, in advanoe of oallfng far bide,
       reaeonably    &?finitA       plSnS    01 8JXCifiCEtiCn8,
       as a basis    on wbdch bitis rzay be recolved.
       Such office%      in view of such requlroncnt,
       are Mthout pomr to reserve in :he ~lcao
       or spcolflcotlons     so pm:m33d in m?vimco of
       the lotting     the power to nako oxcc>tlons,
       releasea,   and nodiflcatlms      in the: contzct
       alter it 18 lot, which will afford o'.por-
       tunlties   for fnvoritisn,    whether any
       tavoritlm     lo actually   prncticed   cr not.
       Heithor om they include other rcrervotions
       nhloh by their neoessary affect will render
       it imposcible     to make an rxaot cc?r.;urison
       of bids.    Clark vs. !.:olson, S2 Fla. 230,
       89 So. 495; Dillon, ~%nlolpal Corp., para.
       807 p-0     12118 15 C. .T* 550; 19 3. C. L.
       10761 3 ~!oQulllan on !!unioipal      Corp. (2nd
       ad.) pqes 005, t3StL"
             l'!e therefore likewise answer your second ques-
tlon in the nogatlvo and you ere advised the con-issioners*
oourt la without leg01 authority      to pernit cha&Te In the
speclfloations      after an attmrted  lettlnr! of the oontoact.
            Be eo08dhgly    regret the clrcunstaacos whloh
prevented   our enswerln(J your opinion request at an earlier
date.
                                            Your8 very truly